DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 08/05/2021, with respect to the rejection(s) of claim(s) 4 and 19 under 35 U.S.C. § 112 have been fully considered and the cancellation has been acknowledged. 
Applicant’s arguments, see page 6, filed 08/05/2021, with respect to the rejection(s) of claim(s) 16-19 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Toth, wherein the rationale behind the rejection has been altered.
With regards to the rejection of Claims 16-19, the applicant has argued that Toth’s “host device 145” does not perform each of the claimed functions. The examiner acknowledges this. However, a different embodiment (Fig. 24a) wherein the host device performs all of the claimed functions has been described below (See 35 USC § 103 rejections below).
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. 
The applicant has argued the rejection of Claim(s) 1, 10 and their dependent claims under 35 USC § 103.
	With regards to the rejection of Claim 1, the applicant has argued that the Office has failed to point to a reference that transmits a signal (to a separate device such as an e-tattoo) in response to monitoring a trigger event in the at least one respiratory parameter. The examiner acknowledges this argument. However, a new ground(s) of rejection is made as shown below over Allen in view of Hyde as evidenced by Abbate for Claim 1 and its dependent claims, and over Toth in view of Allen for Claim 10 and its dependent claims (See 35 USC § 103 Section).
With regards to the rejection of Claims 1, 10, and their dependent claims, the applicant has argued that the Office has failed to provide the required evidence showing the cited references are 
A61B 5/688: “In embodiments, the e-tattoo 106 may include an adhesive layer that facilitates the e-tattoo 106 being attached to the subject 104”, [0055].
A61B 2560/0242: “sense at least one environmental parameter in response to receiving the signal”, Claim 1.
A61M 15/009: “In various embodiments, the MD 102 may include a drug delivery functionality (e.g., an inhaler functionality…”, [0054].
With regards to the rejection of Claims 1, 10, and their dependent claims, the applicant has argued that nothing in Allen teaches or suggests sensing moisture or health related information in response to a respiration rate indication. The examiner acknowledges this argument. However, a new ground(s) of rejection is made as shown below over Allen in view of Hyde as evidenced by Abbate for Claim 1 and its dependent claims, and over Toth in view of Allen for Claim 10 and its dependent claims (See 35 USC § 103 Section).
With regards to the rejection of Claims 1, 10, and their dependent claims, the applicant has argued that it is not clear why would one skilled in the art incorporate an impedance sensor on a collar designed to dispense an inhalant, not why would one skilled in the art use a collar to administer an inhalant in response to sensing moisture. The examiner acknowledges this, but respectfully notes that the impedance sensor is not located on Hyde’s collar in the Office’s proposed combination, as the applicant concluded. Rather, the functionality of Hyde’s collar is incorporated into the patch and medical device of Allen. The ground(s) of rejection has been explained with greater clarity below (See USC § 103 Section).
	With regards to the rejection of Claims 5, 15, and 20, the applicant has argued that it is not clear why one would incorporate a pollen/dander sensor into a moisture sensing patch, which senses in response to a respiration rate indication. The examiner acknowledges this, but respectfully notes that .  The ground(s) of rejection, wherein the pollen/dander sensor is an additional sensor, is made below (See USC § 103 Section).
	With regards to the rejection of Claim 22, the applicant has argued that the implanted sensor relied upon in the Office rejection are not described as being able to deliver therapy. The examiner acknowledges this, but respectfully notes the element 1425 described as being implantable is part of element 1420, which can be part of medical device 610 ([0064]). Therefore, medical device 610, which can be placed on the body and provide therapy using Hyde’s functionality, can have a part that is implanted within a subject, even if the entire device is not implanted.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toth et al (International Application No. WO 2017/190049, hereinafter Toth).
Regarding Claim 16, Toth discloses an e-tattoo (Elements 5, 10, 15, 20, Fig. 1) comprising: 
an adhering mechanism for attaching the e-tattoo to a subject's skin (“the patch may include a bioadhesive interface for attachment to the subject”, [0076]); and 
a processing device configured to: 
receive a signal (“the stimulating device configured so as to manage communication with the plurality of sensing devices”, [0109]; thus, the sensing devices must be capable of receiving a signal) 
sense at least one environmental parameter (“environmental parameters which may be measured include…humidity”, [0231]; by the moisture collection element, [0234]) in response to receiving the signal (“feedback parameters or other signaling between the sensing and stimulating devices”, [0111]; these feedback signals may be provided during potential apneic or obstruction events, [0111], which involves detecting breathing, which environmental parameters may be sensed with, [0231]); 
transmit the at least one environmental parameter to the medical device (“relationships between…environmental measurements…may be correlated…”, [0233]; to do this processing, the measurements must have been transmitted to the host device); and 
wherein the medical device is configured to deliver a therapy (“Modular physiologic monitoring systems…may further include various stimulating devices, which may be used to apply stimulus…”, [0235]) in response to receiving the at least one transmitted environmental parameter from the e- tattoo that is separated from the medical device (“…in response to measurements from the sensing device”, [0235]).
Regarding Claim 17, Toth discloses the e-tattoo of claim 16, wherein the processing device is further configured to:
sense a baseline measurement of a respiratory parameter (Step 2702-2704, Fig. 27; the physiologic parameter can be a respiratory parameter, [0258]), wherein the baseline measurement is sensed prior to the medical device delivering the therapy Step 2704 comes before Step 2706, Fig. 27);

and transmit the baseline measurement and the non-baseline measurement to a device (Fig. 27 is performed by a host device in a modular physiologic monitoring system, [0255]; this can be a host device in the modules or separate from them, as in Fig. 1 with Element 145 or 148, in which case the measurements would be transmitted to a device). 
Regarding Claim 18, Toth discloses the e-tattoo of Claim 16, wherein the processing device is further configured to:
compare the baseline measurement prior the medical device delivering the therapy and
the non-baseline measurement after the medical device delivers the therapy (Step 2710, Fig. 27); and
transmit the comparison to a device (Fig. 27 is performed by a host device in a modular physiologic monitoring system, [0255]; “It is to be appreciated, however, that the host device may be implemented at least in part utilizing one or more sensing and/or stimulating devices of a modular physiologic monitoring system...”, [0255]; therefore, the comparison could be done by the adhesive patch sensing device and transmitted to the stimulus device, since host device functionality can be implemented in one or more of the sensing/stimulating devices; Toth furthermore discloses “feedback parameters or other signaling between the sensing and stimulating devices”, [0111]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (U.S. Patent Application No. 2010/0052892, hereinafter Allen) in view of Hyde (U.S. Patent Application No. 2010/0163020, cited by applicant in 1/16/2020 IDS, hereinafter Hyde), as evidenced by non-patent literature (NPL) to Abbate ("The Mobile Monitoring of Particulate Matter through Wearable Sensors and Their Influence on Students' Environmental Attitudes").
Regarding Claim 1, Allen discloses a system for monitoring one or more respiratory conditions, the system comprising: 
a medical device (610) configured to:
monitor at least one respiratory parameter of a subject (Impedance sensor 1423 of module 1420, Fig. 14, "optionally configured to generate healthcare recipient respiration rate indications", [0057]; respiration sensor 1432, [0057]); and
transmit a signal (660, “configured to transmit physiological parameters 635…responsive to signal 682”, [0035]; “threshold values” transmitted via Event Detection Logic 1433 “to determine an apparent occurrence of an event…for triggering notification or therapy”, [0057]; 682, [0064]) in response to monitoring a trigger event (“an apparent occurrence of an event, or with other condition attributes as described herein for triggering notification or therapy”, [0057])  in the at least one respiratory parameter; and 

receive the signal from the medical device (Alternatively article 610 may…communicate with one or more…adhesive patches 1331, 1332…”, [0064]; therefore, the device is configured to receive a signal communicating physiological parameters 635 to the device); and
sense a parameter in response to receiving the signal (“operable to detect physiological phenomena of interest”, [0064]; thus, the adhesive patches and modules on it sense a parameter in response to receiving a signal).
Allen discloses the claimed invention except for expressly disclosing wherein the e-tattoo is configured to sense at least one environmental parameter in response to receiving the signal; 
transmit the at least one environmental parameter to the medical device, and wherein the medical device is configured to deliver a therapy in response to receiving the at least one transmitted environmental parameter from the e-tattoo that is separated from the medical device. However, Hyde teaches a medical collar that is configured to deliver a therapy ("Based on the sensed environment, the processor 156 may be operatively configured to dispense the dose 158 of the compound 104 ... ", [0118]) in response to receiving the at least one transmitted environmental parameter (" ... after verifying that the environment corresponds to an environment stored in the environmental need response dosing instruction set.", [0118]). Furthermore, Allen also discloses respiration to be one of the physiological phenomena of interest ([0057]) and Abbate teaches the relevance of environmental parameters to respiration (“PM refers to a mixture of organic and inorganic particles or liquid aerosols that, upon inhalation, have been known to cause serious obstruction to heart and lung function for those with long-term exposure or preexisting conditions such as asthma”, Introduction). Finally, Hyde also teaches that the functionality of the collar can be used in other processes and/or systems ([0269]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical 
Regarding Claim 5, modified Allen discloses the limitations of Claim 1.
Hyde teaches the at least one environmental parameter being at least one of a particulate ("the sensed environment may include ... a particulate" [0118]) or a volatile organic compound. The advantage of the at least one environmental parameter being at least one of a particulate or a volatile organic compound is to understand when and where high risk of exposure to potentially harmful particulate matter occurs because this is relevant to respiration, as taught by non-patent literature (NPL) to Abbate ("The Mobile Monitoring of Particulate Matter through Wearable Sensors and Their Influence on Students' Environmental Attitudes", page 2). Allen is also concerned with monitoring respiration ([0057]). Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to further modify Allen with the at least one environmental parameter being at least one of a particulate or a volatile organic compound of Hyde, to sense when and where high exposure to potentially harmful particulate matter occurs.
Regarding Claim 6, modified Allen discloses 
The system of claim 1, wherein the trigger event is at least one of: a change in a respiratory sound and a change in respiratory rate ("respiration rate" detected by sensor 142, [0057]).
Regarding Claim 22, modified Allen discloses the system of claim 1, wherein the medical device is implanted within the subject (Local module with element 1425 can include implanted sensors, [0057]; this means at least part of the medical device is implanted within the subject).
Claims 7-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Hyde, and further in view of Toth, as evidenced by non-patent literature (NPL) to Abbate.
Regarding Claim 7, modified Allen discloses the system of claim 1. Modified Allen discloses the claimed invention except for expressly disclosing wherein the e-tattoo or the medical device is further configured to: 
sense a baseline measurement of a respiratory parameter, wherein the baseline measurement is sensed prior to the medical device delivering the therapy; 
sense a non-baseline measurement of the respiratory parameter, wherein the non-baseline measurement is sensed after the medical device delivers the therapy; and 
transmit the baseline measurement and the non-baseline measurement to a device.
However, Toth teaches wherein the e-tattoo or the medical device is further configured to: 
sense a baseline measurement of a respiratory parameter (Step 2702-2704, Fig. 27; the physiologic parameter can be a respiratory parameter, [0258]), wherein the baseline measurement is sensed prior to the medical device delivering the therapy (Step 2704 comes before Step 2706, Fig. 27); 
sense a non-baseline measurement of the respiratory parameter (Steps 2708, Fig. 27), wherein the non-baseline measurement is sensed after the medical device delivers the therapy (Step 2708 comes after Step 2706, Fig. 27); and 
transmit the baseline measurement and the non-baseline measurement to a device (Fig. 27 is performed by a host device in a modular physiologic monitoring system, [0255]; “It is to be appreciated, however, that the host device may be implemented at least in part utilizing one or more sensing and/or stimulating devices of a modular physiologic monitoring system...”, [0255]; therefore, the comparison could be done by the adhesive patch sensing device and transmitted to the stimulus device, since host device functionality can be implemented in one or more of the sensing/stimulating devices; Toth furthermore discloses “feedback parameters or other signaling between the sensing and stimulating devices”, [0111]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen, with the therapy of Toth, because such 
Regarding Claim 8, modified Allen discloses the system of claim 7.
Toth teaches wherein the device is configured to: 
compare the baseline measurement prior the medical device delivering the therapy and 
the non-baseline measurement after the medical device delivers the therapy (Step 2710, Fig. 27); and modify the therapy for the subject in response to the comparison (Step 2712, Fig. 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen, with the modifying therapy of Toth, because such capability may be advantageous to restart the breathing process of a subject, to pace the breathing of the subject, to awaken the subject, to avert an apneic event, or the like, as taught by Toth ([0012]).
Regarding Claim 9, modified Allen discloses the system of claim 7.
Toth teaches a display device (Element 147, Fig. 1) communicatively coupled to at least one of: the medical device and the e-tattoo “147…may be configured for wireless communication 146, 149 during a monitoring session”, [0093]), and the display device configured to present a representation of at least one of: the at least one environmental parameter, the baseline measurement, and the non-baseline measurement (Fig. 1 is compatible with Fig. 27, and element 147 is for displaying data obtained from the subject, [0093]; therefore the baseline/non-baseline measurements could be transmitted to the display device and displayed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add to the system of Allen, with the display device of Toth, in order allow the user to see status updates, decision options, or other healthcare-related information, as taught by Allen ([0049]). 
Regarding Claim 21, modified Allen discloses the system of Claim 1.
Toth teaches an additional e-tattoo (“a second sensing device”, [0018]), wherein the additional tattoo performs at least one different function than the e-tattoo (“The first sensing device may be configured to measure a first physiologic parameter of the subject at the first location and the second .
Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Allen.
Regarding Claim 10, Toth discloses a method for monitoring one or more respiratory conditions, the method comprising: 
receiving, by an e-tattoo (Elements 5, 10, 15, 20, Fig. 1) configured to attach to a subject's skin (“the patch may include a bioadhesive interface for attachment to the subject”, [0076]), a signal (“the stimulating device configured so as to manage communication with the plurality of sensing devices”, [0109]; thus, the sensing devices must receive signals) transmitted from a medical device, 
sensing at least one environmental parameter (“environmental parameters which may be measured include…humidity”, [0231]; by the moisture collection element, [0234]) in response to receiving the signal (“feedback parameters or other signaling between the sensing and stimulating devices”, [0111]; these feedback signals may be provided during potential apneic or obstruction events, [0111], which involves detecting breathing, which environmental parameters may be sensed with, [0231]); 
transmitting the at least one environmental parameter (“relationships between…environmental measurements…may be correlated…”, [0233]; a device other than the sensing device does this processing, therefore the measurements must have been transmitted); and; 
sensing a baseline measurement of the respiratory parameter (Step 2702-2704, Fig. 27; the physiologic parameter can be a respiratory parameter, [0258]), wherein the baseline measurement is sensed prior to the medical device delivering a therapy (Step 2704 comes before Step 2706, Fig. 27); 

comparing the baseline measurement prior to the medical device delivering therapy and the non-baseline measurement after the medical device delivers therapy (Step 2710, Fig. 27); and 
modifying the therapy for the subject in response to the comparison (Step 2712, Fig. 27).
Toth discloses the claimed invention except for expressly disclosing wherein the signal is transmitted in response to detecting a trigger event of a respiratory parameter of a subject. However, Allen teaches wherein the signal is transmitted (660, “configured to transmit physiological parameters 635…responsive to signal 682”, [0035]; “threshold values” transmitted via Event Detection Logic 1433 “to determine an apparent occurrence of an event…for triggering notification or therapy”, [0057]; 682, [0064]) in response to detecting a trigger event (“an apparent occurrence of an event, or with other condition attributes as described herein for triggering notification or therapy”, [0057]) of a respiratory parameter of a subject (one of the conditions being sensed in [0057] is respiratory rate). The feedback signals of Toth may be provided during potential apneic or obstruction events, [0111]; this implies that potential apneic or obstruction events need to be detected first before the feedback loop starts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Toth, with the transmitting the signal in response to detecting a trigger event of a respiratory parameter of a subject of Allen.
Regarding Claim 11, modified Toth discloses the method of claim 10, further comprising: transmitting the baseline measurement and the non-baseline measurement of a respiratory parameter to a device.
Regarding Claim 13, modified Toth discloses displaying a representation of at least one of: the at least one environmental parameter (“displaying some data 148 based upon signals obtained from the subject 1”, [0093]; one of the signals obtained from the sensors is an environmental parameter, [0231]), the baseline measurement, and the non- baseline measurement.
Regarding Claim 14, modified Toth discloses the method of claim 10. Modified Toth discloses the claimed invention except for expressly disclosing wherein the trigger event is at least one of: a change in a respiratory sound and a change in respiratory rate. However, Allen teaches wherein the trigger event is at least one of: a change in a respiratory sound and a change in respiratory rate ("respiration rate" detected by sensor 1423, [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Toth, with the trigger of Allen, because this is part of the modifications of Claim 10 as explained above; apneic or obstruction events both cause a change in respiratory sound and respiratory rate.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Allen, and further in view of Hyde.
Regarding Claim 15, modified Toth discloses the method of claim 10. Modified Toth discloses the claimed invention except for expressly disclosing wherein the at least one environmental parameter is at least one of: a particulate and a volatile organic compound. However, Hyde teaches the at least one environmental parameter being at least one of a particulate ("the sensed environment may include ... a particulate" [0118]) or a volatile organic compound. The advantage of the at least one environmental parameter being at least one of a particulate or a volatile organic compound is to understand when and where high risk of exposure to potentially harmful particulate matter occurs because this is relevant to respiration, as taught by non-patent literature (NPL) to Abbate ("The Mobile Monitoring of Particulate Matter through Wearable Sensors and Their Influence on Students' Environmental Attitudes", page 2). Toth is also concerned with monitoring respiration ([0106]). Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to further modify Toth with the at least one environmental parameter being at least one of a particulate or a volatile organic compound of Hyde, to sense when and where high exposure to potentially harmful particulate matter occurs.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Hyde.
Regarding Claim 20, modified Toth discloses the e-tattoo of claim 16. Modified Toth discloses the claimed invention except for expressly disclosing wherein the at least one environmental parameter is .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Hyde as evidenced by non-patent literature (NPL) to Abbate, and further in view of Narayan et al (U.S. Patent Application No. 2019/0000350, hereinafter Narayan).
Regarding Claim 23, modified Allen discloses the system of Claim 1. Modified Allen discloses the claimed invention except for expressly disclosing wherein the trigger event is dynamically updated over time using a machine-learning process. However, Narayan teaches wherein a threshold event is dynamically updated over time using a machine-learning process (“Such dynamic thresholds can be tailored to the individual based upon …machine learning…and other patterns”, [0249]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen, with the dynamic machine learning of Narayan, because accurate triggers can only be measured after accounting for all individual factors, as implied by Narayan ([0249]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Cho et al (US 7,524,292 B2), which discloses triggering therapy in response to a sensed parameter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN E. COOPER/Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791